Exhibit (10)(ce)
 
 
MET-PRO CORPORATION
STANDARD FORM FOR THE
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of the
17th day of December, 2010, between MET-PRO CORPORATION, a Pennsylvania
corporation (the “Company”), and _____________________, a non-employee Director
of the Company (“Grantee”).
________________________________
 
 
Pursuant to and under the terms of the Met-Pro Corporation Year 2005 Equity
Incentive Plan (the “Plan”), the Company hereby grants the Grantee Restricted
Stock Units (“RSUs”) in respect of the Company’s Common Shares, par value $.10
per share (the “Common Shares”), on the following terms and conditions:
 
1.        GRANT OF RSUs. The Company hereby grants to Grantee [______________]
RSUs.  The Common Shares covered by these RSUs are sometimes hereinafter
referred to as the “RSU Shares”.  Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Plan.
 
2.         RESTRICTED STOCK UNITS. Each RSU entitles the Grantee to receive from
the Company one Common Share at the Vesting Date (as defined below) in
accordance with the terms of this Agreement and the Plan. As soon as practical
after the Vesting Date, the Company shall deliver a certificate or certificates
for the RSU Shares in payment for the RSUs, unless such payment is deferred in
accordance with the terms and conditions of a Restricted Stock Units Deferral
Election Agreement.
 
3.         VESTING. 
 
(a)           Subject to Section 3(b) and Section 4 hereof and the other
provisions hereof, the RSUs granted under this Agreement shall vest on December
17, 2011 (the “Vesting Date”).
 
(b)           Subject to Section 4 hereof, any portion of the RSUs that shall
not yet be vested under the terms of Section 4(a) shall immediately and without
action by any party become fully vested upon the earlier to occur of the
following: (i) a Change of Control (as hereafter defined); (ii) the death of the
Grantee; (iii) a declaration of permanent and total disability of the Grantee
(as defined in Section 22(e) of the Internal Revenue Code) (hereafter,
“permanent and total disability”) together with a declaration of Grantee’s
eligibility for Social Security disability benefits; and (iv) any other
cessation or termination of the Grantee’s services to the Company as a
non-employee Director, other than in connection with the foregoing provisions of
this Section 3(b) and other than as a result of a removal for cause; provided,
however, that the portion of the RSUs that shall vest pursuant to the foregoing
provisions of this Section 3(b)(iv) shall be the number of RSUs that as of such
date are not vested multiplied by a fraction, the numerator of which is the
number of months between the date of grant of the RSUs and the date of such
cessation or termination, not to exceed twelve months, and the denominator of
which is twelve, and any remaining portion of the RSUs that does not so vest
shall terminate and shall not thereafter vest.
 
(c)           For purposes of this Agreement, (i) the term “Change in Control”
shall have the same definition as set forth in any Key Employee Severance
Agreement from time to time in effect
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
between the Company and any key employee of the Company; and (ii) the cessation
of the Grantee’s services to the Company as a result of (A) retirement pursuant
either to (X) a pension or retirement plan adopted by the Company or (Y) at or
after the normal retirement date prescribed from time to time by the Company or
(B) the decision  by the Company not to re-nominate the Grantee for election to
the Board of Directors regardless of the reason therefore shall not be deemed to
be a removal for cause.
 
4.   TERMINATION OF RSUs.  All unvested RSUs shall immediately terminate without
any further act by the Company and Grantee shall have no further rights
hereunder, as follows:
 
(a)           Upon the date that the Grantee is removed for cause from service
as a Director;
 
(b)           Upon the commission of any act for which either criminal or civil
penalties may be sought;
 
(c)           Upon the willful violation of any of the Company’s written
policies;
 
(d)           Upon engaging in any activity which is competition with the
Company, or any parent or subsidiary of the Company; or
 
(e)           Upon any unauthorized disclosure of the confidential information
or trade secrets of the Company or of any parent or subsidiary of the Company.
 
5.   NONTRANSFERABILITY.  The RSUs granted pursuant to this Agreement may not be
given, granted, sold, exchanged, transferred, pledged, assigned or ­otherwise
encumbered or disposed of by the Grantee, excepting by Will or the laws of
descent and distribution.
 
6.   NO RIGHTS OTHER THAN THOSE EXPRESSLY CREATED.  Neither this Agreement, the
RSUs, nor any action taken hereunder shall be construed as (i) giving the
Grantee any right to be retained in the service of, or continue to be affiliated
with, the Company, (ii) giving the Grantee any equity or interest of any kind in
any assets of the Company, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Grantee and the Company. As to any claim
for any unpaid amounts or distributions under this Agreement, any person having
a claim for payments shall be an unsecured creditor. The Grantee shall not have
any of the rights of a shareholder with respect to any RSU Shares until such
time as the underlying RSU has been vested and the RSU Shares have been issued.
 
7.   DEFERRAL.  The Company’s executive officers shall be entitled to defer
receipt of the RSU Shares subject to the term and conditions of a Restricted
Stock Units Deferral Election Agreement.
 
8.   COMPLIANCE WITH LAWS.
 
(a)           Tax Matters.
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(i)        In order to comply with all applicable federal, state and local tax
laws or regulations, the Company may take such actions as it deems appropriate
to ensure that all applicable federal, state and local payroll, withholding,
income or other taxes are withheld or collected from the Grantee.
(ii)       In accordance with the terms of the Plan, and such rules as may be
adopted by the Board under the Plan, the Grantee may elect to satisfy the
Grantee’s federal, state and local tax withholding obligations arising from the
receipt of, the vesting of or the lapse of restrictions relating to, the RSUs,
by (A) delivering cash, check or money order payable to the Company, or (B)
having the Company withhold a portion of the RSU Shares otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes.  The
Company will not deliver any fractional RSU Shares but will instead round down
to the next full number the amount of RSU Shares to be delivered.  The Grantee’s
election must be made on or before the date that any such withholding obligation
with respect to the RSUs arises.  If the Grantee fails to timely make such an
election, the Company shall have the right to withhold a portion of the RSU
Shares otherwise to be delivered having a Fair Market Value equal to the amount
of such taxes.
 
(b)          Securities Law Compliance.  Upon vesting (or partial vesting) of
the RSUs granted hereunder, the Grantee shall make such representations and
furnish such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company to issue or transfer the RSU Shares in
compliance with the provisions of applicable federal or state securities laws.
The Company, in its discretion, may postpone the issuance and delivery of RSU
Shares until completion of such registration or other qualification of such
shares under any Federal or state laws, or stock exchange listing, as the
Company may consider appropriate. In addition, the Company may require that
prior to the issuance or transfer of RSU Shares, the Grantee enter into a
written agreement to comply with any restrictions on subsequent disposition that
the Company deems necessary or advisable under any applicable federal and state
securities laws. Share Certificates issued hereunder may be legended to reflect
such restrictions.
 
(c)          General.  No RSU Shares shall be issued upon vesting of an RSU
granted hereunder unless and until the Company is satisfied, in its sole
discretion, that there has been compliance with all legal requirements
applicable to the issuance of such RSU Shares.
 
9.   MISCELLANEOUS.
 
(a)          Excepting as herein otherwise expressly provided, this Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
legal representatives, successors and assigns.
 
(b)          Notwithstanding anything to the contrary set forth herein, and
notwithstanding any election made in the Restricted Stock Units Deferral
Election Agreement, the Company reserves the right to deliver to the Grantee all
of the RSU Shares granted pursuant to this Agreement and subject to any
Restricted Stock Units Deferral Election Agreement at any time following the
termination of the Grantee’s service with the Company or any of its
subsidiaries.
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
(c)          In the event of any conflict between the Plan and this Agreement,
the terms of the Plan shall take precedence.  A provision set forth herein which
is not addressed by the Plan shall be given effect to except to the extent to
which it is in conflict with the Plan.
 
(d)          This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
MET-PRO CORPORATION
                   
By:
/s/ Raymond J. De Hont,    
Raymond J. De Hont, President
                     
, Grantee

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
4

--------------------------------------------------------------------------------

 
